DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant’s election without traverse of species (fusion polypeptide):  d. SEQ ID NO: 7 and corresponding fusion polypeptide, cathepsin D:interferon induced transmembrane protein 10 (CTSD:IFITM10); and species (breast cancer therapy): an immunotherapy in the reply filed on May 3, 2022 is acknowledged.

3.	Claims 1-26 are pending.
	Claims 2, 3, 8, 11, 12, 15, 16, 21, 24 and 25, drawn to non-elected inventions and species are withdrawn from examination.
	Claims 1, 4-7, 9, 10, 13, 14, 17-20, 22, 23 and 26 are examined on the merits with species, species (fusion polypeptide): d. SEQ ID NO: 7 and corresponding fusion polypeptide, CTSD:IFITM10; and species (breast cancer therapy): an immunotherapy.




Specification
4.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 49, line 10. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claim(s) 1, 4-7, 10, 13, 14, 17-20, 23 and 26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mintz et al., US. Patent Application Publication US 2007/0083334 A1 (published April 12, 2007/ IDS reference #1, U.S. Patent Application Publication submitted December 6, 2019).  Mintz discloses sequences 767991 and 767992 that share 100% sequence identity with Applicants’ SEQ ID NO: 7, see sequence alignments.  Accordingly, it is the fusion polypeptide that is a fusion of cathepsin D (CTSD) and interferon induced transmembrane protein 10 (IFITM10). A sample from an individual can be obtained and protein expression is detected via in vitro methods such as enzyme linked immunosorbent assay (ELISA), immunoprecipitation, immunofluorescence analysis, enzyme immunoassay (EIA), radioimmunoassay (RIA), or Western blot analysis, see page 39, section 0543.  Based on the disclosed detecting methods one skilled in the art could identify an individual that has a diseases, such as breast cancer, see page 37, section 0528; page 39, section 0545; and page 44, sections 0593, 0596.  
The diagnosed individual can be treated once the protein is detected, see page 41, section 0562.  Methods of treatment include techniques able to inhibit the expression or activity of a protein including small organic or inorganic molecules, monoclonal antibodies, as well as the administration of gene therapy, aptamer molecules and vaccines, see section 0519 on page 36; and Methods of Treatment spanning pages 44 and 45. 
RESULT 1 form 7.rai database.
US-11-443-428A-767991
; Sequence 767991, Application US/11443428A
; Patent No. 7745391
; GENERAL INFORMATION:
;  APPLICANT: Mintz, Liat
;  APPLICANT:  Xie, Hanqing
;  APPLICANT:  Dahari, Dvir
;  APPLICANT:  Levanon, Erez
;  APPLICANT:  Freilich, Shiri
;  APPLICANT:  Beck, Nili
;  APPLICANT:  Zhu, Wei-Yong
;  APPLICANT:  Wasserman, Alon
;  APPLICANT:  Hermesh, Chen
;  APPLICANT:  Azar, Idit
;  APPLICANT:  Bernstein, Jeanne
;  TITLE OF INVENTION: METHODS AND SYSTEMS USEFUL FOR ANNOTATING BIOMOLECULAR SEQUENCES
;  FILE REFERENCE: 02/23929
;  CURRENT APPLICATION NUMBER: US/11/443,428A
;  CURRENT FILING DATE:  2006-05-31
;  NUMBER OF SEQ ID NOS: 1034312
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 767991
;   LENGTH: 357
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-443-428A-767991

  Query Match             100.0%;  Score 123;  DB 7;  Length 357;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LSPEDYTLKAQGPGQCPAPLGD 22
              ||||||||||||||||||||||
Db        149 LSPEDYTLKAQGPGQCPAPLGD 170











RESULT 2 form 7.rai database.
US-11-443-428A-767992
; Sequence 767992, Application US/11443428A
; Patent No. 7745391
; GENERAL INFORMATION:
;  APPLICANT: Mintz, Liat
;  APPLICANT:  Xie, Hanqing
;  APPLICANT:  Dahari, Dvir
;  APPLICANT:  Levanon, Erez
;  APPLICANT:  Freilich, Shiri
;  APPLICANT:  Beck, Nili
;  APPLICANT:  Zhu, Wei-Yong
;  APPLICANT:  Wasserman, Alon
;  APPLICANT:  Hermesh, Chen
;  APPLICANT:  Azar, Idit
;  APPLICANT:  Bernstein, Jeanne
;  TITLE OF INVENTION: METHODS AND SYSTEMS USEFUL FOR ANNOTATING BIOMOLECULAR SEQUENCES
;  FILE REFERENCE: 02/23929
;  CURRENT APPLICATION NUMBER: US/11/443,428A
;  CURRENT FILING DATE:  2006-05-31
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 767992
;   LENGTH: 357
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-443-428A-767992

  Query Match             100.0%;  Score 123;  DB 7;  Length 357;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LSPEDYTLKAQGPGQCPAPLGD 22
              ||||||||||||||||||||||
Db        149 LSPEDYTLKAQGPGQCPAPLGD 170

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1, 4-7, 9, 10, 13, 14, 17-20, 22, 23 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mintz et al., US. Patent Application Publication US 2007/0083334 A1 (published April 12, 2007/ IDS reference #1, U.S. Patent Application Publication submitted December 6, 2019), and further in view of Park et al. (Annals of Oncology 21: 488-492, 2010). Mintz teaches sequences 767991 and 767992 that share 100% sequence identity with Applicants’ SEQ ID NO: 7, see sequence alignments.  Accordingly, it is the fusion polypeptide that is a fusion of cathepsin D (CTSD) and interferon induced transmembrane protein 10 (IFITM10). A sample from an individual can be obtained and protein expression is detected via in vitro methods such as enzyme linked immunosorbent assay (ELISA), immunoprecipitation, immunofluorescence analysis, enzyme immunoassay (EIA), radioimmunoassay (RIA), or Western blot analysis, see page 39, section 0543.  Based on the disclosed detecting methods one skilled in the art could identify an individual that has a diseases, such as breast cancer, see page 37, section 0528; page 39, section 0545; and page 44, sections 0593, 0596.  
The diagnosed individual can be treated once the protein is detected, see page 41, section 0562.  Methods of treatment include techniques able to inhibit the expression or activity of a protein including small organic or inorganic molecules, monoclonal antibodies, as well as the administration of gene therapy, aptamer molecules and vaccines, see section 0519 on page 36; and Methods of Treatment spanning pages 44 and 45. 
Mintz does not teach the breast cancer treated is a triple-negative breast cancer or an estrogen receptor-positive breast cancer.
However, Park teaches breast cancer specimens can be evaluated for androgen receptor (AR), estrogen receptor (ER), progesterone receptor (PgR), human epidermal growth factor receptor type 2 (HER-2) and Ki-67 expression, wherein triple negative tumors are negative for ER, PgR and HER-2, see entire document and in particular page 489, Patients and Methods; and Table 2.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to screen for additional candidate breast cancer biomarkers and treat the diagnosed breast cancer after screening.  One of ordinary skill in the art would have been motivated in both documents to screen and identify candidate breast biomarkers for diagnosis and to aid in arriving at the best modality of treatment especially in light of the fact some biomarkers are predictive or prognostic factors, which may aid in establishing targeted treatment based on the characteristics of an individual’s specific breast cancer type,  see both references in their entireties. 
RESULT 1 form 7.rai database.
US-11-443-428A-767991
; Sequence 767991, Application US/11443428A
; Patent No. 7745391
; GENERAL INFORMATION:
;  APPLICANT: Mintz, Liat
;  APPLICANT:  Xie, Hanqing
;  APPLICANT:  Dahari, Dvir
;  APPLICANT:  Levanon, Erez
;  APPLICANT:  Freilich, Shiri
;  APPLICANT:  Beck, Nili
;  APPLICANT:  Zhu, Wei-Yong
;  APPLICANT:  Wasserman, Alon
;  APPLICANT:  Hermesh, Chen
;  APPLICANT:  Azar, Idit
;  APPLICANT:  Bernstein, Jeanne
;  TITLE OF INVENTION: METHODS AND SYSTEMS USEFUL FOR ANNOTATING BIOMOLECULAR SEQUENCES
;  FILE REFERENCE: 02/23929
;  CURRENT APPLICATION NUMBER: US/11/443,428A
;  CURRENT FILING DATE:  2006-05-31
;  NUMBER OF SEQ ID NOS: 1034312
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 767991
;   LENGTH: 357
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-443-428A-767991

  Query Match             100.0%;  Score 123;  DB 7;  Length 357;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LSPEDYTLKAQGPGQCPAPLGD 22
              ||||||||||||||||||||||
Db        149 LSPEDYTLKAQGPGQCPAPLGD 170
















RESULT 2 form 7.rai database.
US-11-443-428A-767992
; Sequence 767992, Application US/11443428A
; Patent No. 7745391
; GENERAL INFORMATION:
;  APPLICANT: Mintz, Liat
;  APPLICANT:  Xie, Hanqing
;  APPLICANT:  Dahari, Dvir
;  APPLICANT:  Levanon, Erez
;  APPLICANT:  Freilich, Shiri
;  APPLICANT:  Beck, Nili
;  APPLICANT:  Zhu, Wei-Yong
;  APPLICANT:  Wasserman, Alon
;  APPLICANT:  Hermesh, Chen
;  APPLICANT:  Azar, Idit
;  APPLICANT:  Bernstein, Jeanne
;  TITLE OF INVENTION: METHODS AND SYSTEMS USEFUL FOR ANNOTATING BIOMOLECULAR SEQUENCES
;  FILE REFERENCE: 02/23929
;  CURRENT APPLICATION NUMBER: US/11/443,428A
;  CURRENT FILING DATE:  2006-05-31
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 767992
;   LENGTH: 357
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-443-428A-767992

  Query Match             100.0%;  Score 123;  DB 7;  Length 357;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LSPEDYTLKAQGPGQCPAPLGD 22
              ||||||||||||||||||||||
Db        149 LSPEDYTLKAQGPGQCPAPLGD 170

9.	Claims 1, 4-7, 9, 10, 13, 14, 17-20, 22, 23 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myers et al. (Global Genomic Analysis of Prostate, Breast and Pancreatic Cancer 52 pages, October 1, 2012), and further in view of Maughan et al.(American Family Physician 81(11): 1339-1346, June 1, 2010). Myers teaches a recurrent read-through fusion transcript, CTSD-IFITM10 that is associated with breast cancer and translated into a fusion protein in breast cancer cells, see Appendix B, Abstract on page 2; page 4, 2nd paragraph; and Western blots beginning on page 8.  Absent evidence to the contrary the protein sequence of fusion protein, CTSD-IFITM10 is one and the same as Applicants’ SEQ ID NO: 7.
Breast cancer specimens, breast tissue adjacent to tumors, breast tissue specimens from reduction mammoplasty procedures, as well as breast cancer cell lines were assayed for the CTSD-IFITM10 fusion via Western blot analysis, see Appendix B, Materials and methods section beginning on page 7; Figure 3 caption on page 11 and said Figure;  Final Report for W81XWH-10-1-0790, page 2, Introduction; and Final Report for W81XWH-10-1-0790, 1) Year 1 spanning pages 3 and 4.  The samples for immunoassays did include estrogen receptor positive (ER+) samples and triple negative breast cancer primary tumors, see Appendix B, abstract on page 2; and last paragraph on page 3.
	Myers does not teach once the fusion polypeptide is detected in an individual’s sample, there is administration of a breast cancer therapy to the diagnosed individual.
	However, Maughan teaches the availability of several different breast cancer treatment modalities, as well as treatment options by cancer stage and type, see entire document.  Breast cancer can be treated with breast-conserving surgery, radiation therapy, chemotherapy, endocrine therapy and monoclonal antibodies, see entire document.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to treat the diagnosed breast cancer after screening for a candidate breast cancer biomarker.  One of ordinary skill in the art would have been motivated in both documents to screen and identify candidate breast biomarkers for diagnosis and arrive at the best modality of treatment especially in light of “…the development of gene sequencing, targeted therapies, and molecular diagnostics, breast cancer treatment has the potential to become directed toward each patient’s specific tumor characteristics”, see entire Myers, in particular Appendix B, page 1, abstract; and entire Maughan and in particular , page 1344, New…section. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can generally be reached 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



12 July 2022
/Alana Harris Dent/             Primary Examiner, Art Unit 1643